DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 13-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fevola et al, US 2017/0079898.
Fevola et al, US 2017/0079898, discloses a zwitterionic surfactant having the formula:  
    PNG
    media_image1.png
    79
    163
    media_image1.png
    Greyscale
, wherein R1 is a linear C6-22 alkyl hydrophobe, R2 is a linear group, R3 is a linear group, R4 is a linear group, R5 is a linear group, Y is oxygen, and X is SO3 (see abstract and paragraphs 9-10), per the requirements of the instant invention.  Specifically, note Formula 2-2 in paragraph 13 and the Examples in Tables 1-29.  Although Fevola et al is silent with respect to the critical micelle concentration, plateau value, and surface tension values of their zwitterionic surfactant, the examiner asserts that the zwitterionic surfactant disclosed in Fevola et al would inherently meet these properties, since products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-6 and 13-14 are anticipated by Fevola et al, US 2017/0079898.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boaz et al, US 2017/0081277.
Boaz et al, US 2017/0081277, discloses an amphoteric compound having the formula:    
    PNG
    media_image2.png
    70
    170
    media_image2.png
    Greyscale
, wherein R is a C3-24 hydrocarbyl group, R1 is a C2-8 hydrocarbyl group, R2 and R3 are each independently a C1-6 alkyl group, R4 is a C1-8 hydrocarbyl group, X is oxygen, and Y is SO3 (see abstract and paragraphs 11-20), per the requirements of the instant invention.  Specifically, note Examples 1-29.  Although Boaz et al is silent with respect to the critical micelle concentration, plateau value, and surface tension values of their amphoteric compound, the examiner asserts that the amphoteric compound disclosed in Boaz et al would inherently meet these properties, since products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-6 and 13-14 are anticipated by Boaz et al, US 2017/0081277.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/196,856.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/196,856 claims a similar composition comprising a solvent and a compound having the formula:

    PNG
    media_image3.png
    59
    454
    media_image3.png
    Greyscale
, as required by applicant in the instant claims.  Therefore, claims 1-6 and 13-14 of the instant application are an obvious formulation in view of claims 1-17 of copending Application No. 17/196,856.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/196,874.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/196,874 claims a similar composition comprising a solvent and a compound having the formula:

    PNG
    media_image3.png
    59
    454
    media_image3.png
    Greyscale
, as required by applicant in the instant claims.  Therefore, claims 1-6 and 13-14 of the instant application are an obvious formulation in view of claims 1-17 of copending Application No. 17/196,874.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/196,886.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/196,886 claims a similar composition comprising a solvent and a compound having the formula:

    PNG
    media_image3.png
    59
    454
    media_image3.png
    Greyscale
, as required by applicant in the instant claims.  Therefore, claims 1-6 and 13-14 of the instant application are an obvious formulation in view of claims 1-20 of copending Application No. 17/196,886.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/196,893.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/196,893 claims a similar composition comprising a solvent and a compound having the formula:

    PNG
    media_image3.png
    59
    454
    media_image3.png
    Greyscale
, as required by applicant in the instant claims.  Therefore, claims 1-6 and 13-14 of the instant application are an obvious formulation in view of claims 1-17 of copending Application No. 17/196,893.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/196,994.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/196,994 claims a similar composition comprising a solvent and a compound having the formula:

    PNG
    media_image3.png
    59
    454
    media_image3.png
    Greyscale
, as required by applicant in the instant claims.  Therefore, claims 1-6 and 13-14 of the instant application are an obvious formulation in view of claims 1-14 of copending Application No. 17/196,994.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/196,998.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/196,998 claims a similar composition comprising a solvent and a compound having the formula:

    PNG
    media_image3.png
    59
    454
    media_image3.png
    Greyscale
, as required by applicant in the instant claims.  Therefore, claims 1-6 and 13-14 of the instant application are an obvious formulation in view of claims 1-16 of copending Application No. 17/196,998.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/197,003.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/197,003 claims a similar composition comprising a solvent and a compound having the formula:

    PNG
    media_image3.png
    59
    454
    media_image3.png
    Greyscale
, as required by applicant in the instant claims.  Therefore, claims 1-6 and 13-14 of the instant application are an obvious formulation in view of claims 1-15 of copending Application No. 17/197,003.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7-12 are allowed, since the prior art of record does not teach or suggest in general a method of synthesizing an amino acid surfactant with the process steps required by applicant in instant claims 7-12

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 3, 2022